DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.

Response to Amendment
	As a preliminary matter, the instant Office Action of 4/15/2021 and amendments thereof overcame the outstanding 112(b) rejection; however, the amendments have raised a further 112(b) rejection. See Rejections below.
	The amendments of the instant Response have been reviewed, and while it is understood what is meant by the features, it is the features as recited that are examined. Namely, it is understood that what is meant to be conveyed by the limitation is that the first lens configuration allows for a colored first lens to camouflage the existence of the first lens against the surrounding device body such that the first lens is visually obscured or consistent with the rest of the surrounding device body, thereby the lens assembly from being visually recognized by a user when the lens assembly is mounted in an electronic device. Because Smits was previously cited for claim 11, the outstanding rejection of claim 11 is maintained. Clarifying amendment should overcome this rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Namely, as amended the claims are susceptible to at least two interpretations: One interpretation is that the lens transmittance prevents the mounted lens assembly from being visually recognized, but there is no technical detail as to how this is effected, such that this feature may be regarded as an omission of elements/structure/relationship. A second interpretation is that the positional lens configuration of mounting to the device obscured the lens assembly, but again a problem arises in that the technical detail of positional configuration of the first lens relative to the device is not recited such that this feature may also be regarded as an omission of elements/structure/relationship. It is noted the two interpretations are not mutually exclusive. For purposes of examination, the second interpretation will be assumed as more in technical concordance with recited claim features.
	Clarifying amendment or explanation provided on record should overcome this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scepanovic (US 2017/0123192) in view of Iba (US 2010/0309367), in further view of Smits (US 2015/0227790).

Regarding claim 1, Scepanovic discloses A lens assembly (Abstract, shown figure 1) comprising: at least four lenses sequentially arranged along an optical axis (shown figure 1, lenses 22, 24, 26, 28 and so arranged) from a subject to an image 5sensor, (shown figure 1, from surface 30 facing subject to image sensor 36) wherein a first lens disposed closest to the subject among the at least four lenses has a visible light transmittance [limiting range] such that the first lens is configured to block visible light (Abstract, at least paragraphs 0004 and 0018, first lens made of material operable at a single NIR wavelength, and as such excludes visible light) ... and wherein, among subject-side surfaces and image-sensor-side surfaces of remaining lenses other than the first lens, at least four surfaces include an inflection point. (paragraph 0021 explicitly discloses lens 28, fourth lens, nearest image sensor has two inflection points, at least one on each surface; for purposes of examination an inflection point is known in the art as a point on a lens where the curvature is zero and this extends to the entire surface of the lens; this is in concordance with the illustration of the instant patent application under examination; the sensor side surface of lens 24 shows an inflection point; lens 26 also shows an inflection point  where curvature goes to zero on the subject-side surface, exactly as lens 403 in figure 5 of the instant application) 
While Scepanovic discloses the first lens excludes light outside the NIR range, that is visible light, which is interpreted to asymptote to 0%, (Abstract, at least paragraphs 0004 and 0018, first lens made of material operable at a single NIR wavelength, and as such excludes visible light) to the extent that it could be contended Scepanovic fails to disclose limiting visible light transmittance to 0% to 5%, Iba teaches the first lens operates as a diffractive element at a design wavelength corresponding to the bandpass filter in front of the image sensor (paragraphs 0034, 0035 and 0038) to exclude light outside the design wavelength to asymptote to 0%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Iba to Scepanovic because Iba teaches its techniques are to be applied to four lenses systems in devices such as mobile phones, (paragraph 0006) and therefore one of skill in the art would have known from Iba teaching its techniques are to be applied to cell phone lens barrels to apply the further aspects of Iba to the lens barrel of Scepanovic, including transmittance aspects.
With regard to the feature of prevent the lens assembly from being visually recognized by a user when the lens assembly is mounted in an electronic device, because the technical recitation of how the first lens achieves this goal is lacking, this may be considered a desired result, and hence not limiting. However figure 1 of Scepanovic shows the lens has a significantly smaller diameter, and thus footprint than the ultimate lens 28 in the lens barrel, such that the first lens configuration prevents the lens barrel from being substantially recognized by a user. Nonetheless, because both Scepanovic and Iba ultimately fail to disclose the actual mounting of the lens assembly, both reference may be regarded as inchoate with regard to this instant feature. 
However, Smits teaches a lens assembly positioned in situ in a device with the ultimate lens solely shown to a user, (figure 1, at 126 lens assembly shown in device with only ultimate lens glancingly visible, lens assembly figure 2) such that when applied to the lens assembly of Scepanovic, Smits makes manifest the first lens is configured to ... prevent the lens assembly from being visually recognized by a user when the lens assembly is mounted in an electronic device. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Smits to Scepanovic because it is well known to one of skill in the art to mount a lens assembly in an imaging device for imaging, and Smits shows a common and well known imaging device lens assembly configuration. 
Regarding claim 2, Scepanovic teaches wherein the lens assembly has an F number ranging from 1.0 to 1.7. (Scepanovic discloses an F number of 2, paragraph 0019, and that the f number may be adjusted in embodiments, paragraph 0037, and further adjusting the aperture stop 38 in figure 1 which adjusts the f number of 2, thus rendering adjusting the F number down to 1.7 as desired obvious) 
Regarding claim 4, Scepanovic fails to identically disclose the recited range or values therein for the Conditional Expression 2. However, Iba teaches wherein the lens assembly satisfies Conditional Expression 2 as follows: 
    PNG
    media_image1.png
    20
    151
    media_image1.png
    Greyscale
 wherein "f1" represents a focal length of the first lens, and "f" represents a total focal length 25of the lens assembly. (paragraph 0011, conditional expression 1) Reason to combine same as claim 1.
Regarding claim 5, Scepanovic discloses wherein the first lens is a meniscus lens in which its subject-side surface is convex and its image-sensor-side surface is concave. (paragraph 0022 lens 22 has convex front surface and positive power, requiring a convex back surface facing image sensor, shown in the shape of a meniscus lens figure 1, lens 22)
Regarding claim 6, Scepanovic discloses wherein all of the at least four lenses are meniscus lenses. (paragraph 0020 lens 22 has convex front surface and positive power, requiring a convex back surface facing image sensor, shown in the shape of a meniscus lens figure 1, lens 22; paragraph 0020 lens 24 and 26 are specified as meniscus lenses; lens 28 has a meniscus lens portion in which front side is convex, back side facing image sensor concave such that lens 28 comprises a meniscus lens; this interpretation of lens 28 is in concordance with lens 404 of figure 5 of the instant patent application which shows the same lens structure.
Regarding claim 7, Scepanovic fails to identically disclose the recited range or values therein for the Conditional Expression 3. However, Iba teaches wherein the lens assembly satisfies Conditional Expression 3 as follows: 
    PNG
    media_image2.png
    14
    146
    media_image2.png
    Greyscale
  (0.1688=0.578/4.49) 5wherein "tmax" represents a center thickness of a lens having a greatest thickness on the optical axis, (paragraph 0058, Table 1 fifth surface is .758 and thickness of third lens, shown as thickest lens on axis in figure 1) and "f" represents a total focal length of the lens assembly. (See paragraph 0064, Table 4, f is 4.49) Reason to combine same as claim 1.
Regarding claim 8, Scepanovic discloses wherein at least one of the at least four lenses is a plastic aspheric lens. (paragraph 0021 EP5000 is a lens plastic, and the lenses are described as aspheric) 
Regarding claim 9, Scepanovic discloses wherein an image-sensor-side surface of the first lens has an inflection shape in which a center portion aligned on the optical axis is concave (shown figure 1, required by paragraph 0020 describing positive power) and a peripheral portion at an edge side is convex. (shown figure 1, convex at edge periphery)
Regarding claim 10, Scepanovic discloses a band-pass filter disposed between a lens disposed closest to the image sensor among the at least four lenses and the image sensor, (shown figure 1, paragraph 0020 bandpass filter between image sensor 36 and closest lens 28) wherein the band-pass filter has a transmittance ranging from 90% to 99% with respect to light having a wavelength between 800 nm to 1000 nm, (paragraph 0002 NIR bandwidth so specified) and a transmittance ranging from 0% to 201% with respect to visible light.  (with regard to NIR transmittance ranging from 90% to 99% and transmittance ranging from 0% to 201% with respect to visible light, the purpose of a NIR bandpass filter is to eliminate visible light and pass the desired NIR bandwidth-paragraph 0018, teaching to eliminate wavelengths outside the desired spectrum to eliminate internal reflection in the system, thus disclosing the same)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scepanovic in view of Iba in further view of Smits, in yet further view of Jung (US 2019/0101725).

Regarding claim 3, Scepanovic and Iba do not seem to disclose the recited. However, in the same area of lenses arrays, Jung teaches wherein the lens assembly satisfies Conditional Expression 1 as follows: 1.5=<TL/ImgH=<3.5. (Abstract, paragraph 0009, condition 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Jung to the combination of Scepanovic and Iba because Jung teaches its optical teachings provide for compact lens optical system having a short total length while having a wide angle of view (or a super-wide angle of view) and solve the limitations of spherical glass lenses of the related art by applying aspherical glass lenses. (paragraphs 0005/0006)

Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 2015/0227790) in view of Scepanovic and Iba (from above).

Regarding claim 11, Smits discloses An electronic device (Abstract, figure 1, electronic camera system) comprising: a first camera (shown figure 1, NIR camera 126 paragraph 0032) including a lens assembly, (shown Figure 2, lens system 200, paragraph 0036) and configured to acquire first information on a subject based on light incident through the lens assembly; (paragraph 0033 users eye information acquired by imaging based on NIR light) 25at least one second camera (figure 1, RGB camera 122 paragraph 0031 discloses second, RGB camera) configured to acquire second information on the subject different from the first information; (paragraphs 0031 and 0052, RGB camera acquires user RGB image which is different from NIR iris image) and a processor or an image signal processor, (shown figure 1, processor 114) the first lens is configured to ...prevent the lens assembly from being visually recognized by a user when the lens assembly is mounted in an electronic device, (figure 1, at 126 lens assembly shown in device with only ultimate lens glancingly visible, thus preventing the lens assembly 126 shown figure 2 from being visually recognized) and wherein the processor or the image signal processor is configured to perform user authentication based on the first information. (paragraph 0034 user authenticated using NIR iris image)
Smits fails to disclose lens assembly features, namely wherein the lens assembly includes at least four lenses sequentially arranged along an optical axis from the subject to an image sensor, 30wherein a first lens disposed closest to the subject among the at least four lenses has a visible light transmittance ranging from 0% to 5% such that the first lens is configured to block visible light, and 43wherein, among subject-side surfaces and image-sensor-side surfaces of remaining lenses other than the first lens, at least four surfaces include an inflection point.
However, the combination of Scepanovic and Iba discloses the same, namely Scepanovic discloses wherein the lens assembly includes at least four lenses sequentially arranged along an optical axis (shown figure 1, lenses 22, 24, 26, and so arranged) from the subject to an image sensor, (shown figure 1, from surface 30 facing subject to image sensor 36) 30wherein a first lens disposed closest to the subject among the at least four lenses has a visible light transmittance [limiting range] such that the first lens is configured to block visible light, (Abstract, at least paragraphs 0004 and 0018, first lens made of material operable at a single NIR wavelength, and as such excludes visible light) and 43wherein, among subject-side surfaces and image-sensor-side surfaces of remaining lenses other than the first lens, at least four surfaces include an inflection point. (paragraph 0021 explicitly discloses lens 28, fourth lens, nearest image sensor has two inflection points, at least one on each surface; for purposes of examination an inflection point is known in the art as a point on a lens where the curvature is zero and this extends to the entire surface of the lens; this is in concordance with the illustration of the instant patent application under examination; the sensor side surface of lens 24 shows an inflection point; lens 26 also shows an inflection point  where curvature goes to zero on the subject-side surface, exactly as lens 403 in figure 5 of the instant application) 
It would have been obvious to apply the particular lens assembly of Scepanovic to the generic lens assembly of Smits because Scepanovic teaches its lens Assembly is to be used in portable electronic devices, (paragraph 0017) such as the mobile device of Smits.
While Scepanovic discloses the first lens excludes light outside the NIR range, that is visible light, which is interpreted to asymptote to 0%,(Abstract, at least paragraphs 0004 and 0018, first lens made of material operable at a single NIR wavelength, and as such excludes visible light) to the extent that it could be contended Scepanovic fails to disclose limiting visible light transmittance to 0% to 5%, Iba teaches the first lens operates as a diffractive element at a design wavelength corresponding to the bandpass filter in front of the image sensor (paragraphs 0034, 0035 and 0038) to exclude light outside the design wavelength to asymptote to 0%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Iba to Scepanovic (and Smits) because Iba teaches its techniques are to be applied to four lenses systems in devices such as mobile phones. (paragraph 0006)
Regarding claim 12, Smits further discloses a light source device, (shown figure 1, NIR light source 124, paragraph 0032) wherein the first camera acquires the first information by receiving light emitted from the light source device and reflected by the subject. (paragraphs 0033/0034 NIR light emitted by 124 illuminates user/eye/iris by reflection to NIR camera 126)
Regarding claim 13, Smits further discloses wherein the light source device includes an infrared-emitting diode or a near infrared laser light source. (paragraph 0033, both NIR diodes and laser disclosed)
Regarding claim 14, Smits further discloses wherein the first information includes at least 15distance information of the subject. (paragraph 0034 Hamming distance of NIR image used to derive iris features)
Regarding claim 16, Smits further discloses wherein the processor or the image signal 25processor is configured to generate an image of the subject by combining the first information and the second information. (paragraph 0046 in conjunction with paragraph 0052 image data from NIR camera 126 combined with image data from RGB camera 122)
Regarding claim 17, Smits further discloses wherein the second information includes color information, brightness information, saturation information, and/or contrast information of the 30subject. (paragraph 0010 in conjunction with paragraph 0052 RGB camera captures color information of user/iris)
Regarding claim 18, Smits further discloses wherein the first information includes at least distance information of the subject, (paragraph 0034 Hamming distance of NIR image used to derive iris features) the second information includes color information, brightness information, saturation information, and/or contrast information of the subject, (paragraph 0010 in conjunction with paragraph 0052 RGB camera captures color information of user/iris) and 5the processor or the image signal processor is configured to generate an image of the subject by combining the first information and the second information. (paragraph 0046 in conjunction with paragraph 0052 image data from NIR camera 126 combined with image data from RGB camera 122; also see paragraph 0010)
Regarding claim 19, Smits and Scepanovic fail to disclose the range or values therein with regard to recited Conditional Expression 2. However, Iba teaches wherein the lens assembly satisfies Conditional Expression 2 as follows: 
    PNG
    media_image2.png
    14
    146
    media_image2.png
    Greyscale
  (0.1688=0.578/4.49) 5wherein "tmax" represents a center thickness of a lens having a greatest thickness on the optical axis, (paragraph 0058, Table 1 fifth surface is .758 and thickness of third lens, shown as thickest lens on axis in figure 1) and "f" represents a total focal length of the lens assembly. (See paragraph 0064, Table 4, f is 4.49) Reason to combine references same as claim 11.
	Regarding claim 20, Smits further discloses 15a band-pass filter disposed between a lens disposed closest to the image sensor among the [lens assembly per Scepanovic] and the image sensor, (shown figure 2, NIR bandpass filter 204, paragraph 0036) wherein the band-pass filter has a transmittance ranging from 90% to 99% with respect to light having a wavelength between 800 nm to 1000 nm, (paragraph NIR wavelengths between 830-840 nm specified) and a transmittance ranging from 0% to 1% with respect to visible light. (with regard to NIR transmittance ranging from 90% to 99% and transmittance ranging from 0% to 201% with respect to visible light, the purpose of a NIR bandpass filter is to eliminate visible light and pass the desired NIR bandwidth-paragraphs 0036/0037, teaching to eliminate wavelengths outside the desired spectrum, thus disclosing the same) Reason to combine references same as claim 11.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smits in view of Scepanovic and Iba, in yet further view of Jung (US 2019/0101725).

Regarding claim 15, Smits, Scepanovic and Iba do not seem to disclose the recited. However, in the same area of lenses arrays, Jung teaches wherein the lens assembly satisfies Conditional Expression 1 as follows: 1.5=<TL/ImgH=<3.5. (Abstract, paragraph 0009, condition 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Jung to the combination of Smits with Scepanovic and Iba because Jung teaches its optical teachings provide for compact lens optical system having a short total length while having a wide angle of view (or a super-wide angle of view) and solve the limitations of spherical glass lenses of the related art by applying aspherical glass lenses. (paragraphs 0005/0006)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawai (US 2018/0184056) explicates relevant filter features.
Turnbull (US 2020/0110327) may be considered for obscured (color) lenses.
Cammenga (US 2019/0346741) may be considered for obscured (color) lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485        
                                                                                                                                                                                     /JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        August 12, 2021